Name: Commission Regulation (EEC) No 1871/90 of 2 July 1990 abolishing a countervailing charge on tomatoes originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7. 90 Official Journal of the European Communities No L 170/43 COMMISSION REGULATION (EEC) No 1871/90 of 2 July 1990 abolishing a countervailing charge on tomatoes originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1687/90 (3) introduced a countervailing charge on tomatoes origina ­ ting in Poland ^ Whereas for tomatoes originating in Poland there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of tomatoes originating in Poland can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1687/90 is hereby repealed. Article 2 This Regulation shall enter into force on 3 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 118, 20 . 5 . 1972, p, 1 , 0 OJ No L 119, 11 . 5 . 1990, p. 43 . 3) OJ No L 157, 22 . 6 . 1990, p. 35 .